UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-4633


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KUNTA KENTA REDD,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (7:08-cr-00043-D-1)


Submitted:   June 8, 2010                   Decided:   June 24, 2010


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   Jennifer P. May-Parker, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kunta Kenta Redd pled guilty, pursuant to a written

plea agreement, to one count of conspiracy to distribute and to

possess with the intent to distribute cocaine and 50 grams or

more of cocaine base, in violation of 21 U.S.C. § 846 (2006).

The district court calculated Redd’s advisory imprisonment range

under the U.S. Sentencing Guidelines Manual (2007) at 262 to 327

months      and    sentenced     Redd    to   324   months’       imprisonment.       On

appeal, Redd’s counsel has filed an Anders * brief stating that

there are no non-frivolous issues for appeal, but questioning

whether the district court abused its discretion in imposing

sentence.          Redd has filed a pro se supplemental brief in which

he, too, challenges his sentence.                   The Government has moved to

dismiss the appeal of Redd’s sentence based on Redd’s waiver of

appellate rights.          We dismiss in part and affirm in part.

               A    defendant    may    waive     the    right   to   appeal   if    that

waiver is knowing and intelligent.                  United States v. Poindexter,

492 F.3d 263, 270 (4th Cir. 2007).                      Generally, if the district

court fully questions a defendant regarding the waiver of his

right to appeal during the plea colloquy performed in accordance

with       Fed.    R.    Crim.   P.    11,    the   waiver       is   both   valid    and

enforceable.            See United States v. Johnson, 410 F.3d 137, 151

       *
           Anders v. California, 386 U.S. 738 (1967).



                                              2
(4th Cir. 2005); United States v. Wessells, 936 F.2d 165, 167-68

(4th Cir. 1991).          The question of whether a defendant validly

waived his right to appeal is a question of law that this court

reviews de novo.             United States v. Blick, 408 F.3d 162, 168

(4th Cir. 2005).

            Our review of the record leads us to conclude that

Redd knowingly and voluntarily waived the right to appeal his

sentence.     We therefore grant the Government’s motion to dismiss

in part and dismiss Redd’s appeal of his sentence.                                        Although

Redd’s    appeal      waiver       insulates            his    sentence        from    appellate

review,    the    waiver      does       not       preclude       our    review        of   Redd’s

conviction pursuant to Anders.

            Redd      moved       in    the        district      court       to   withdraw       his

guilty    plea,    and,      by    so    moving,         preserved       the      issue     of   the

adequacy of the Fed. R. Crim. P. 11 hearing.                             See United States

v. Hairston, 522 F.3d 336, 341 (4th Cir. 2008).                                   Our review of

the transcript of the Rule 11 hearing leads us to conclude that

the district court did not commit reversible error in accepting

Redd’s    guilty      plea.        Although            the    district       court     failed    to

ensure    that    Redd    understood           its       obligation      in       determining      a

sentence to consider possible departures under the Sentencing

Guidelines,      as   required          by    Fed.      R.    Crim.     P.    11(b)(1)(M),       we

conclude    that      this    error          did       not    affect    Redd’s        substantial

rights and therefore disregard it as harmless.                                     See Fed. R.

                                                   3
Crim. P. 11(h); Hairston, 522 F.3d at 341.                       The court otherwise

complied with Rule 11 in accepting Redd’s guilty plea, ensuring

that the plea was supported by an independent factual basis and

that Redd entered the plea knowingly and voluntarily with an

understanding    of      the    consequences.              See    United     States    v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).

            With respect to the district court’s denial of Redd’s

motion to withdraw his guilty plea, we review that decision for

abuse of discretion.           United States v. Dyess, 478 F.3d 224, 237

(4th Cir. 2007).      In determining whether a defendant has met his

burden, six factors must be considered:

     (1)   whether  the  defendant has   offered credible
     evidence that his plea was not knowing or otherwise
     involuntary; (2) whether the defendant has credibly
     asserted his legal innocence; (3) whether there has
     been a delay between entry of the plea and filing of
     the motion; (4) whether the defendant has had close
     assistance of counsel; (5) whether withdrawal will
     cause prejudice to the [G]overnment; and (6) whether
     withdrawal will inconvenience the court and waste
     judicial resources.

United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir. 2000).

An   appropriately        conducted        Rule       11    proceeding,         however,

“raise[s]   a   strong     presumption         that    the       plea   is    final   and

binding.”       United     States     v.       Lambey,      974    F.2d      1389,    1394

(4th Cir. 1992).      Here, the Rule 11 proceeding was appropriately

conducted, and Redd’s guilty plea was knowingly and voluntarily

made.   We conclude that Redd did not credibly assert his legal


                                           4
innocence and that the motion to withdraw, filed nearly a year

after    Redd       entered     his   guilty        plea,    was   untimely.         It     is

undisputed that Redd had the close assistance of trial counsel.

Finally, allowing Redd to withdraw his guilty plea would have

prejudiced the Government and inconvenienced the district court.

We are therefore satisfied that the district court did not abuse

its discretion in denying Redd’s motion to withdraw his guilty

plea.    Dyess, 478 F.3d at 237.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues remaining for

appeal.        We    therefore    affirm       Redd’s       conviction.       This    court

requires that counsel inform Redd, in writing, of the right to

petition    the      Supreme     Court    of       the   United    States    for    further

review.     If Redd requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move        in   this     court        for       leave     to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on Redd.             We dispense with oral argument because the

facts   and     legal     contentions      are       adequately         presented    in    the

materials      before     the    court    and        argument      would    not     aid    the

decisional process.

                                                                    DISMISSED IN PART;
                                                                      AFFIRMED IN PART




                                               5